Citation Nr: 1043345	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above, which denied service 
connection for bilateral knee arthritis, major depressive 
disorder, and a panic disorder, and granted service connection 
for hypertension, for which a noncompensable disability rating 
was established.  

The Veteran submitted a timely notice of disagreement as to all 
issues addressed in the June 2006 rating decision and the RO 
subsequently issued a Statement of the Case (SOC).  However, in 
December 2006, the Veteran submitted a substantive appeal, via VA 
Form 9, which limited his appeal to the issue of service 
connection for major depressive disorder and a panic disorder 
(which the Board calls entitlement to service connection for an 
"acquired psychiatric disorder" to address all possible 
psychiatric disabilities related to service).  Therefore, the 
Board finds the Veteran has only perfected an appeal as to the 
depression and panic disorder issue and, thus, the other issues 
addressed in the June 2006 rating decision will not be addressed 
in the decision herein.  

On his December 2006 substantive appeal, the Veteran indicated 
that he wanted a Board hearing at his local RO via video 
conference.  He subsequently notified the RO that he wished to 
have a hearing before a Decision Review Officer (DRO) in addition 
to the Board hearing, and he was afforded a DRO hearing in May 
2007, a transcript of which is included in the claims file.  In 
November 2010, the Board contacted the Veteran to clarify if he 
still wanted a Board hearing and he indicated that he did not 
want a Board hearing but, instead, wanted to have his claim 
adjudicated as soon as possible.  See November 2010 Report of 
Contact.  

As such, the Board finds that all due process has been satisfied 
with respect to the Veteran's right to a hearing and a video 
conference hearing need not be scheduled in this case.  





FINDING OF FACT

The most competent, credible, and probative evidence of record 
supports a finding that the Veteran's current acquired 
psychiatric disability, variously diagnosed as major depression 
and panic disorder, is related to his active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the Veteran's current acquired psychiatric 
disorder was incurred in or as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5101- 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including psychoses, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he believes his current psychiatric disability, variously 
diagnosed as major depressive disorder and panic disorder, with 
and without agoraphobia, is related to his military service.  He 
has specifically asserted that he was diagnosed with chronic 
anxiety and anxiety reaction during service and that, since 
service, he has continued to suffer from and receive treatment 
for symptoms related to anxiety and depression.  See December 
2006 VA Form 9 and attached statement.  

The Veteran has also asserted that his symptoms of anxiety and 
depression have manifested themselves as panic attacks that he 
has suffered from since 1972, which were also manifested by 
shortness of breath, gastrointestinal problems, and high blood 
pressure.  See Veteran's record of treatment and symptoms dated 
December 2006.  

The service treatment records (STRs) reflect that the Veteran was 
psychiatrically normal at his pre-enlistment examination in 
December 1970.  However, in December 1975, the Veteran presented 
for treatment complaining of increased anxiety and being tense, 
although he could not explain why.  The examining physicians 
noted that he had been previously seen in the emergency room 
several times and was also seen in the mental hygiene clinic the 
previous spring, although details from the previous treatment 
were not provided.  The final diagnosis was chronic anxiety and 
the Veteran was prescribed Valium.  

In October 1977, the Veteran presented for treatment complaining 
of continued stress related to his job and he was referred for 
additional treatment.  A subsequent referral is not indicated 
until January 1979 when he was diagnosed with probably anxiety 
reaction and told to continue his medication.  The STRs do not 
contain any additional complaints, treatment, or findings related 
to anxiety or any other psychiatric disorder, including at 
medical examinations conducted in October 1985, October 1988, 
February 1990, and April 1991.  

Despite the lack of evidence showing complaints or treatment for 
a psychiatric disability during the latter portion of the 
Veteran's active military service, the Veteran has maintained 
that he continued to suffer from and receive treatment for 
anxiety and depression during his employment as a civil service 
employee immediately following active duty.  He has asserted that 
his productivity declined at work due to conflicts with 
supervisors and that he changed employment several times as an 
indirect result of the anxiety and depression that began during 
service.  See April 2006 statement from the Veteran; see also 
miscellaneous personnel records.  

Post-service treatment records showing diagnoses rendered within 
the Veteran's first post-service year are not included in the 
record and, thus, presumptive service connection for psychoses is 
not warranted in this case.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309(a).  Nevertheless, the evidentiary 
record contains a post-service treatment record which shows the 
Veteran was diagnosed with anxiety in March 1996, approximately 
five years following discharge from service.  The Veteran 
reported that he worried about things and that he was sleepy a 
lot, but the record does not indicate when his anxiety began or 
to what he attributed his anxiety.  Nevertheless, the Board notes 
that this evidence indicates that the Veteran continued to suffer 
from anxiety after service.  In this regard, the evidentiary 
record also contains a record that shows the Veteran was 
prescribed antidepressant medications prescribed from 1998 to 
1999.  

The post-service treatment records show that the Veteran has 
continued to complain of and seek treatment for anxiety and 
depression, which has been variously diagnosed as major 
depressive disorder, depressive disorder, not otherwise 
specified, and panic disorder, with and without agoraphobia.  See 
VA and private post-service treatment record dated from 1996 to 
2007; see also March 2006 VA examination report; July 2008 
treatment record from Dr. G.J.  The evidence reflects that the 
Veteran has consistently reported suffering from depression with 
increased anxiety; however, the treatment records do not 
generally contain any indication as to what the Veteran 
attributed his symptoms or any medical opinion regarding the 
etiology of the Veteran's current symptoms.  Nevertheless, in 
November 2001, the Veteran reported suffering from depression for 
five years and he denied having any other symptoms related to his 
military service.  However, there is additional evidence that 
shows the Veteran has reported having anxiety, depression, and 
other symptoms, such as low mood, social isolation, and 
nightmares, since service.  See post-service treatment records 
dated December 2001 and May 2006.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is mindful that it cannot make its 
own independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

The Veteran was afforded a VA examination in March 2006 to 
determine whether he currently has an acquired psychiatric 
disorder related to his military service.  At that examination, 
the Veteran reported having psychological difficulties in the 
past, including emotional, relationship, and behavioral problems, 
related to events that occurred during and after service.  The 
examiner noted that the Veteran's psychiatric condition was 
normal in December 1970 but he also noted that a psychological 
problem was first noticed in 1972 when the Veteran was in Germany 
and his friend was killed in Italy.  The examiner further noted 
that a "major psychological problem" started in 1975 subsequent 
to his first divorce and that additional divorces in 1992 and 
2001 exacerbated his psychological problem, although examinations 
in October 1985, October 1988, and February 1990 revealed he had 
normal psychiatric condition.  In addition to the foregoing, the 
examiner noted that the Veteran was diagnosed with chronic 
anxiety and prescribed valium in December 1975, and that he was 
also diagnosed with anxiety reaction in January 1979.  

In examining the Veteran's mental status, the March 2006 VA 
examiner noted the Veteran has required psychotherapy and psycho-
pharmacotherapy and that the evidentiary record contains various 
mental health diagnoses, but he also noted that none of the 
diagnoses were arrived at by a mental health specialist.  The VA 
examiner also provided detailed information regarding the 
Veteran's current symptoms and diagnosed him with major 
depressive disorder and panic disorder with agoraphobia.  

As to the etiology of the Veteran's current major depressive 
disorder, the VA examiner opined that it is less likely as not 
that the disability was caused by or a result of anxiety reaction 
or chronic anxiety.  In making this determination, the VA 
examiner noted that, while there is credible, supportive evidence 
to substantiate that some "stressors" occurred while the 
Veteran was on active duty, the medical evidence identifies 
clinicians who have diagnosed mental disorders, including 
depression, anxiety reaction, and anxiety, and not attributed 
those disorders to trauma that occurred while he was on active 
duty.  The VA examiner also noted that it is uncertain as to what 
an anxiety reaction and chronic anxiety consist of, as those 
diagnoses do not appear in the current diagnostic manual.  He 
stated that it is possible that the diagnoses refer to adjustment 
disorder, with anxiety and generalized anxiety disorder (GAD), 
noting that a few symptoms of adjustment disorder with anxiety 
and GAD identified in the DSM-IV overlap with major depressive 
disorder, but that those symptoms are not sufficient to meet the 
diagnosis of major depressive disorder.  Based on these facts, 
the VA examiner opined it is less likely as not that the 
Veteran's major depressive disorder was caused by or a result of 
anxiety reaction or chronic anxiety.  

The March 2006 VA examination report is considered competent 
medical evidence and the Board notes that the VA examiner 
provided detailed information regarding the Veteran's mental 
health during service and as presented at the examination.  
However, the probative value of the opinion is lessened due to 
the rationale provided in support thereof.  In this regard, it 
appears that the examiner determined that it is unlikely that the 
Veteran's current psychiatric disabilities are related to the 
diagnoses rendered in service because: (1) the in-service 
diagnoses of anxiety reaction and chronic anxiety were not 
rendered by mental health specialists and are not included in the 
current DSM-IV, (2) the diagnoses to which he assumes the in-
service anxiety diagnoses correspond, e.g. adjustment disorder 
with anxiety and GAD, do not share symptoms that are sufficient 
to support the current diagnosis of major depression, and (3) no 
other clinicians have attributed the Veteran's mental health 
diagnoses to service.  

While the reasons listed above may be accurate, the examiner did 
not discuss whether the DSM-IV existed in the 1970s when the 
Veteran was in service or, more importantly, provide a rationale 
in support of his conclusion based on the specific facts in this 
case.  In this regard, while the VA examiner noted that there is 
evidence to substantiate that some "stressors" occurred while 
the Veteran was on active duty, including a friend being killed 
and going through a divorce, both of which he noted resulted in 
psychological problems, he did not address whether these events 
were the likely impetus or source of the psychiatric problems 
manifested during service.  

In addition, while the examiner noted that the in-service 
diagnoses of anxiety were not rendered by mental health 
specialists, he did not address the importance, if any, of the 
evidence that shows the Veteran continued to suffer from anxiety 
following service, as evidenced by the diagnosis of anxiety in 
1996, prescription of antidepressants from 1998 to 1999, and the 
continued mental health treatment received following service.  

Without a discussion of whether the in-service stressors were the 
stimulus for the development of the Veteran's current acquired 
psychiatric disorder or the evidence that shows the Veteran 
continued to suffer from anxiety following service, which the 
Board considers to be highly probative and relevant in 
determining the likelihood that any current psychiatric 
disability was incurred in or is the result of military service, 
the Board finds that the opinion provided by the March 2006 VA 
examiner is of lessened probative value.  

In addition, the Board notes that, while multiple clinicians have 
diagnosed the Veteran with depression and anxiety without 
attributing the diagnoses to service, the post-service treatment 
records are completely silent as to the etiology of the 
diagnoses, which cannot be inherently presumed as evidence that 
the examining clinicians determined that the current diagnoses 
were not related to the Veteran's military service.  Therefore, 
the Board finds that the rationale provided in support of the 
March 2006 VA opinion is inadequate and lessens the probative 
value of the opinion.  

In support of his claim, the Veteran relies upon a statement 
submitted by Dr. G.J., dated July 2008, which purports to 
establish a relationship between the Veteran's current acquired 
psychiatric disorder and his military service.  In opining that 
it is more likely that the Veteran's psychiatric condition 
started in service in 1972, Dr. G.J. noted that he had received 
the Veteran's service treatment records and detailed the 
Veteran's medical history, including that he has been suffering 
from depression and panic attacks since 1972 and that he received 
treatment from 1972 to 1978 with medication and psychotherapy.  
Dr. G.J. also noted that the Veteran continued to have difficulty 
throughout service, but that he attempted to deal with the 
situation on his own.  In evaluating the Veteran, Dr. G.J. noted 
the Veteran's current symptoms and rendered a diagnosis of major 
depression and panic disorder, without agoraphobia.  

As to the etiology of the Veteran's current psychiatric 
disabilities, Dr. G.J. stated that, after discussing the 
Veteran's history and reviewing his service treatment records 
from 1971 to 1991, it is more likely than not that his 
psychiatric condition started in the military in 1972.  In making 
this determination, Dr. G.J. noted that the Veteran was treated 
in the military from 1972 through 1978 and that his condition has 
persisted to the present day.  Dr. G.J. stated that there appears 
to be some inconsistency in nomenclature, which is most likely 
not due to the presence of the symptoms at the time, but rather 
to a change in diagnostic schemes and nomenclature over the years 
as the DSM-IV did not exist in 1972 and the diagnostic codes and 
terms were different that they are today.  

In evaluating this claim, the Board finds that Dr. G.J.'s July 
2008 statement and medical opinion is competent, credible, and 
probative as to the likelihood that the Veteran's current 
acquired psychiatric disorder is related to his military service.  
Indeed, the Board notes that it appears Dr. G.J.'s opinion is 
based upon all relevant facts in this case, as he reviewed the 
Veteran's service treatment records, interviewed the Veteran, and 
noted his medical history, including the symptoms he manifested 
and treatment he received during and following service.  The 
Board also notes that Dr. G.J. addressed the lack of 
contemporaneous medical evidence showing complaints or treatment 
for a psychiatric disability during the latter portion of the 
Veteran's service, as he noted the Veteran attempted to deal with 
his problems on his own, and he also addressed the 
inconsistencies in the nomenclature of the Veteran's psychiatric 
disabilities, as he noted that the DMS-IV did not exist when the 
Veteran was on active duty.  Dr. G.J. is Board certified in 
Psychiatry and, while it does not appear that he had the 
opportunity to evaluate the Veteran's complete claims file, he 
based his opinion on all relevant facts in this case, as 
evidenced by his review of the service treatment records and 
examination of the Veteran.  Therefore, the Board finds Dr. 
G.J.'s July 2008 opinion is the most competent, credible, and 
probative evidence of record that addresses the likelihood that 
the Veteran's current acquired psychiatric disorder is related to 
his military service.  

As such, having weighed the evidence both in support of and 
against the claim, the Board concludes that the preponderance of 
evidence is not against finding that the Veteran's current 
psychiatric disability, variously diagnosed as major depression 
and panic disorder, is related to his military service.  Thus, 
without finding error in the previous action taken by the RO, the 
Board will resolve any reasonable doubt in favor of the Veteran 
to find that the evidence supports the grant of service 
connection for an acquired psychiatric disorder and that service 
connection for an acquired psychiatric disorder may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice and the assistance provided to the Veteran is moot. 
 As to any additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


